Title: To John Adams from Timothy Pickering, 18 August 1797
From: Pickering, Timothy
To: Adams, John



(private)
Sir,Department of State Philadelphia August 18. 1797

This morning I recieved a letter from Mr. Charles Hall, declining the office of Agent of the United before the Board of Commissioners sitting here in relation to British debts; and covering a letter to you, which I have the honor to inclose. I also inclose a letter from Mr. Coleman to Collinson Read Esqr. advising him that his son-in law, Mr. Hall, had declined the appointment of Agent. This was put into my hands last evening by a friend of Mr. Read. To these I add a letter from Joseph Hopkinson Esqr. (son of the late Francis Hopkinson) offering himself a candidate for the office of agent. Mr. Wolcott is much better acquainted with him than I am. I am informed that Mr. Hopkinson is a man of abilities, a good lawyer, of fair reputation, and a decided friend to his country.
The name of Mr. John Read, son of George Read Esqr. of the Delaware State, has formerly been mentioned to you for the office of agent. Mr. Rawle spoke of him to me in very handsome terms, and decidedly in preference to Collinson Read. And Mr. Edward Tilghman (who stands as high at the bar of Pennsylvania as any lawyer in the state) speaking of Mr. John Read, said he was a “sterling good young man.” Another, and a very intelligent gentleman of my acquaintance, speaking of Mr. John Read and Mr. Joseph Hopkinson, said their knowledge and qualifications for the office were perhaps equal except that Mr. Hopkinson was the readier man—he added remarkably ready. This readiness in him may perhaps be balanced by the industry of Mr. Read, which I am informed is very great. Mr. Hopkinson appears not to enjoy good health: and I apprehend the business of the Agency will require very laborious application, to which Mr. Read is constitutionally adapted.
I do not recollect any other candidate. The board is and has been desirous to have the agent of the United States appointed, that they may proceed to business, which has been long suspended.
I meant to add, in respect to Mr. John Read, that his being a citizen of Delaware (which has no officer, to speak in the military stile, on the general staff) may add to the weight of his claim.
I have the honor to be / with great respect, / sir, your obt. servt.
Timothy PickeringAugust 19. Having time before the mail will be closed to see Mr. Rawle, I have just called to ask his opinion of Mr. Hopkinson. Mr. Rawle knows him well—He finished his law education at his office. The state of his health would not disqualify him. He possesses abilities a grade above Mr. Read: “Nevertheless, said Mr. Rawle, were it left to me, I should prefer Mr. John Read, whose plodding industry will more than counterbalance Mr. Hopkinson’s greater talents.” He added, that Mr. Hopkinson was now clerk of the Mayor’s court of Philadelphia, and clerk of the Orphan’s court. 
T.P.